Citation Nr: 0934923	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a broken 4th finger 
of the right hand.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to an initial compensable evaluation for 
fracture of the right 5th metacarpal.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1996 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In his substantive appeal dated May 2007 the Veteran 
requested a hearing before the Board.  He also requested a 
local hearing before a Decision Review Officer (DRO) at the 
RO.  In May 2008 he cancelled his hearing scheduled before 
the DRO and requested that it be rescheduled.  In June 2008 
the DRO held an informal conference with the Veteran and his 
representative.  The Veteran failed to appear for the Board 
hearing that was scheduled to be held November 2008.  Under 
the applicable regulation, if an Veteran fails to appear for 
a scheduled hearing and a request for postponement has not 
been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702 (d) (2008).  Accordingly, the Veteran's 
request for a Board hearing is considered withdrawn.

The issue of entitlement to service connection for a broken 
4th finger of the right hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's current right 
knee disorder is related to his military service.  

2.  The competent evidence of record fails to show a current 
diagnosis of a right wrist disorder.  

3.  Fracture of the right 5th metacarpal is not manifested by 
unfavorable or favorable ankylosis, or compensable limitation 
of motion.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that his current right knee disorder was incurred 
as a result of active military service.  38 U.S.C.A.  §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  

2.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, , 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008). 

3.  The criteria for an initial compensable evaluation for 
fracture of the right 5th metacarpal, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5227, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Initially, the Board notes that it need not reach the issue 
of whether the duties to notify and assist were met with 
respect to the Veteran's claim for entitlement to service 
connection for a right knee disorder.  That is because the 
Board is taking action that is fully favorable to the Veteran 
by granting that claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

With regard to the issues of service connection for a right 
wrist disorder and entitlement to an initial compensable 
evaluation for fracture of the right 5th metacarpal, in 
correspondence dated in June 2006 and February 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  In the February 2007 correspondence, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the Veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess, supra.  Thus, VA has satisfied 
its duty to notify the Veteran.

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service records and private medical 
records.  The Veterans' Claims Assistance Act (VCAA) also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was 
afforded a VA hand, thumb, and fingers examination in July 
2006.

However, the Veteran has not been accorded a VA examination 
pertinent to his claim for service connection for a right 
wrist disorder.  With respect to such claim, an examination 
for the purpose of obtaining a nexus opinion is not needed.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, an indication that the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
two.

There is no medical evidence of a chronic wrist condition 
that emanates from service.  Consequently, the Veteran has 
not presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

A.  Right Knee Disorder

Review of the record reveals the Veteran currently has 
diagnoses concerning a right knee disorder.  Specifically in 
February 2005 he was diagnosed with medial meniscal tear and 
ACL [anterior cruiciate ligament], in March 2005 he was 
diagnosed with status post ACL reconstruction with lateral 
release - right knee, in August 2005 the impression was 
status post ACL, reconstruction and lateral release with 
continued pain, in March 2006 the impression was status post 
major synovectomy secondary to ACL reconstruction and lateral 
release, in April 2006 he was diagnosed with status post 
synovectomy of the right knee, and in August 2006 the 
impressions were status post synovectomy subsequent to ACL 
repair-right knee and "cannot rule out meniscal tear-right 
knee."  In March 2005 the Veteran underwent a diagnostic 
arthroscopy with arthroscopic ACL reconstruction with a 
patella tendon graft to the right knee, lateral release of 
the right knee and pain pump insertion, right knee.  His 
postoperative diagnoses were ACL tear to the right knee and 
patellofemoral subluxation with grade 2 chondromalacia, right 
knee.  In February 2006 he underwent major synovectomy to the 
right knee with post operative diagnoses of postoperative 
anterior cruciate ligament reconstruction, lateral release 
and chondroplasty of the right knee with major synovitis.  

The Veteran has asserted that service connection is warranted 
for a right knee disorder because it is related to his 
military service.  Specifically, while in service in 
September 1996 the Veteran complained that he had right knee 
pain for the past several months and that it was getting 
increasingly worse.  He stated that he could hear "popping" 
especially when going down ladders.  The Veteran recalled no 
history of trauma to the right knee.  The diagnosis was right 
knee pain.  In October 1996 the Veteran was seen and treated 
in the emergency room for severe right knee pain.  He was 
diagnosed with knee pain, etiology unknown.  The Veteran was 
seen again the next day for non-emergency treatment for his 
right knee and was diagnosed with PFS [patellar femoral 
syndrome].  In August 1997 the Veteran complained of having 
chronic right knee pain for ten months.  He stated that the 
pain was behind the knee cap and increased with using ladders 
and stairs.  He denied any trauma or surgery to the right 
knee.  The diagnosis was rule-out PFS versus chondromalacia 
patellae.  He was seen again in August 1997 for follow-up for 
chronic right knee pain with crepitance and occasional 
swelling and was diagnosed with anterior right knee pain.  
The Veteran was seen in January 1999 with complaints of 
chronic right knee pain for two and a half years.  He stated 
that the pain was sharp and aching.  He further stated that 
he had been to physical therapy with no resolve and that 
medication had no effect on the pain.  His diagnosis was MCL 
[medial collateral ligament] injury.  Also in January 1999 
the Veteran was seen at the orthopedic clinic at an Army 
Medical Center.  He reported chronic knee pain for two and a 
half years.  The examiner's assessment was patello-femoral 
syndrome.  He was prescribed a patella brace, physical 
therapy and medication.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports a grant of 
service connection for a right knee disorder.  Service 
medical records clearly revealed that the Veteran was 
diagnosed with a right knee disorder in service.  Post-
service medical records show that the Veteran continued to 
have complaints of right knee pain similar to his complaints 
in service, for which he eventually required right knee 
surgery.  The Board finds that the relevant facts in this 
case are the Veteran's in-service complaints with respect to 
his right knee, treatment for a right knee disorder in 
service, in service medical diagnoses, the Veteran's post-
service complaints of and treatment for a right knee 
disorder, the progression of his right knee disorder since 
service, and the post-service diagnoses with respect to his 
right knee.  

For the Veteran to be successful in his claim, he needs to 
show only that it is at least as likely as not that his 
current right knee disorder is related to his military 
service.  Here, we believe that standard has been met.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for a right knee disorder is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49.  

B.  Right Wrist Disorder

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that a right wrist 
disorder is currently present.  At the time of filing his 
claim for service connection for a broken right wrist the 
Veteran indicated on his application that his broken right 
wrist disorder began in service in 1998.  At the informal 
conference with the DRO the Veteran stated that he fractured 
his right wrist at the same time that he fractured his fourth 
and fifth fingers.  Service medical records show no 
complaints, treatment or diagnosis of a right wrist disorder 
of any kind.  Furthermore, post-service medical records 
obtained by VA and associated with the claims folder are 
devoid of any mention of a right wrist disorder.  

To the extent that the Veteran himself contends that he has a 
current right wrist disorder, it is well-established that lay 
persons without medical training such as the Veteran are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In the absence of any currently diagnosed right wrist 
disorder, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v.  
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Thus, Hickson element (1) has not been met for the claimed 
disorder, and it fails on this basis alone.

The Board will also address the remaining two Hickson 
elements.  With respect to element (2), in-service disease 
and injury, there is no evidence of a right wrist disorder in 
service.  Although the Veteran in his June 1999 Report of 
Medical History indicated that he had swollen or painful 
joints, the examiner who conducted the physical examination 
of the Veteran in June 1999, for the purpose of separation 
from active duty, indicated that the Veteran's upper 
extremities were normal.  Thus, Hickson element (2) is also 
not met.  Finally, there is no medical evidence linking any 
current right wrist disorder to active service.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right wrist 
disorder and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
The benefit sought on appeal is accordingly denied. 

III.  Initial Compensable Evaluation

In this case, the Veteran has appealed for a higher initial 
disability ratings assigned following the grant of service 
connection.  Hence, the Board has characterized such issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  When an appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Id.  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for fracture of the right 5th metacarpal 
was granted by the October 2006 rating decision, and a 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5230.  DC 5230 applies to any limitation 
of motion of the ring (4th) or little finger (5th), and 
warrants a noncompensable rating for both the dominant and 
nondominant hand.  38 C.F.R. § 4.71a, DC 5230.  The Veteran 
is right hand dominant.

Diagnostic Codes 5224 through 5227 are applied to unfavorable 
and favorable ankylosis of individual digits.  These 
diagnostic codes require consideration of whether evaluation 
as amputation is warranted and whether additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, DC's 5224 through 5227 (2008).

VA hand, thumb and fingers examination in July 2006 revealed 
the Veteran's in-service history of fracturing his right 5th 
metacarpal in a fight on a submarine.  During the examination 
the Veteran reported symptoms of pain and weakness that 
occurred with the heavy use of his hand or finger, and 
stiffness first thing in the morning.  Physical examination 
of the right 5th metacarpal revealed no amputation, ankylosis 
or deformity.  There was no gap between the thumb pad and the 
tips of fingers on the attempted opposition of the thumb to 
the fingers.  Nor was there a gap between the finger and 
proximal transverse crease of the hand on maximal flexion of 
the finger.  It was indicated that hand strength and 
dexterity were not normal; grasping and pulling were mild 
while pushing was normal.  Twisting, probing, writing, 
touching and expression were all normal.  Range of motion of 
the right little digit of the metacarpal - phalangeal joint 
was zero to 85 degrees with no additional limitation of 
motion on repetitive use.  Range of motion of the right 
little digit of the proximal interphalangeal joint was zero 
to 110 degrees with no additional limitation of motion on 
repetitive use.  Range of motion of the right little digit of 
the distal interphalangeal joint was zero to 70 degrees with 
no additional limitation of motion on repetitive use.  The 
examiner concluded with a diagnosis of boxer's fracture.  The 
examiner indicated that there were significant effects on the 
Veteran's usual occupation.  It was noted that the Veteran 
owns a welding supply store and his disability caused 
decreased manual dexterity and decreased upper extremity 
strength.  It was also noted that the Veteran's disability 
had a mild effect on him accomplishing his chores, and there 
was no effect on other activities such as shopping, exercise, 
sports, recreation, traveling, feeding, bathing, dressing, 
toileting or grooming.  

A private treatment record dated in August 2006 revealed the 
Veteran's complaint of right palm pain.  Examination of the 
right hand showed volar angulation of the distal 5th 
metacarpal in a neurovascularly intact extremity with 
decreased active range of motion limited by pain.  X-ray 
further showed no evidence of dislocation, osteoblastic or 
osteolytic lesions.  The diagnosis was healed boxer's 
fracture with distal 5th metacarpal volar angulation of the 
right hand.

In evaluating the Veteran's claim, the Board notes that there 
is no X-ray evidence of arthritis in any of the joints of the 
Veteran's right little finger.  Therefore, the criteria for 
arthritis are not for application.  Furthermore, limitation 
of motion of the little finger does not provide for a 
compensable rating and ankylosis has not been shown.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5230 and Diagnostic Code 5227 
(2008).  Accordingly, the Board finds that a preponderance of 
the evidence is against entitlement to a compensable rating 
for fracture of the right 5th metacarpal.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
evaluations based upon functional loss due to pain on use, or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  In this case, Diagnostic Code 5230 
provides the criteria for limitation of motion of the little 
finger, and provides a noncompensable disability rating for 
any loss of motion of the little finger of the dominant hand.  
Thus, the Veteran currently receives the maximum disability 
provided.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available, as here, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.

In light of Fenderson, supra, the Board has considered 
whether a staged rating is appropriate.  However, because the 
Veteran's symptoms have remained constant throughout the 
course of the period on appeal, staged ratings are not 
warranted.  Id.

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to frequent hospitalizations, the record shows 
no hospitalizations for the Veteran's right 5th finger 
disability.  It appears from the medical evidence that the 
effects of the disability are manifested by complaints of 
pain, weakness and stiffness in the morning, there is no 
objective clinical evidence of an exceptional or unusual 
disability picture.  The July 2006 VA examiner found that 
there was decreased manual dexterity and upper extremity 
strength; but pushing, twisting, probing, writing, touching 
and expression were normal, while grasping and pulling were 
mild.  It was also indicated that the Veteran's right 5th 
finger disability had no effect on most daily activities with 
the exception of chores of which there was a mild effect.

With respect to employment, it was noted that the Veteran 
owns a welding supply store.  It does not appear that the 
Veteran's employability is affected by his service- connected 
right 5th finger disability.  There is no evidence that the 
Veteran is occupationally impaired beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].

For these reasons, the Board has determined that referral of 
the Veteran's service-connected disability of a fracture of 
the right 5th metacarpal for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Service connection for a right knee disorder is granted. 

Service connection for a right wrist disorder is denied.

Entitlement to an initial compensable evaluation for fracture 
of the right 5th metacarpal is denied.



(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is also seeking service connection for a broken 
4th finger of the right hand.  The service treatment records 
reflect that, in June 1996, the Veteran was seen by an in-
service medical professional because he was running out of 
medication for pain secondary to boxer['s] fracture.  The 
examiner noted swelling, no color or temperature changes, 
good capillary refill and tenderness on palpation of the 4th 
and 5th digits at PIP [proximal interphalangeal (joint)].  
The assessment was boxer's fracture.  

While there is no current medical diagnosis of a right 4th 
finger disorder of record, the Veteran maintains that he 
fractured his right fourth finger the same time he fractured 
his service-connected right fifth finger and currently claims 
he has a disability of the right 4th finger.  The Court has 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Service treatment records document that the Veteran was 
treated for boxer's fracture of the 4th and 5th fingers.  
Based on the foregoing, the Board finds that the Veteran 
should be accorded a VA examination to determine whether he 
has a current disability of the right 4th finger.  If a 
current disability exists the examiner is asked to render an 
opinion as to whether it is at least as likely as not that 
any such disorder is medically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether he has a 
current disability of the right 4th finger.  
The claims folder must be reviewed in 
conjunction with the examination. 

If a current disorder of the right 4th 
finger exists the examiner is asked to 
determine the nature and etiology of any 
disorder diagnosed.  All testing deemed 
necessary must be conducted and results 
reported in detail.  

Based on findings as noted above and the 
physical examination, the examiner is 
asked to render an opinion as to whether 
it is at least as likely as not that a 
disorder of the Veteran's right 4th finger 
is medically related to his service.  A 
rationale for any opinion offered is 
requested. 

2.  After completing the requested 
actions, the claim for a broken 4th finger 
of the right hand should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


